DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in reply to the Election filed March 3, 2021.  The Election was made in response to the January 28, 2021 Restriction Requirement, for Group I, claims 1-19, and Group II, claim 20.
Applicant has elected the invention from Group I, claims 1-19.  The election was made without traverse.  Claims 1-19 are currently under examination, claim 20 remains pending, but not under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0225346 A1 to Choi in view of U.S. Patent Application Publication No. 2019/0342442 A1 to Coverstone (filing date May 7, 2018).
With regard to claim 1, Choi discloses:
1. 	A method for displaying application information, comprising: 	
displaying, on a mobile terminal comprising a first display screen and a second display screen (see, Fig. 2A, and detailed description, including, two displays including the main display area 132 and the sub display area 133 may be combined to implement one touch screen 130, para. 0062-0063), a current interface on the first display screen, wherein the first display screen is disposed on an upper surface of a housing of the mobile terminal and the second display screen is disposed on a first side surface of the housing (see, as above, and flat front area based on the front part of the flexible display may be defined as the main display area 132. Further, an area, which is extended from first application running in foreground of the mobile terminal (see, Fig. 3, and detailed description, the processor 150 may determine a state of the electronic device by using the sensor 140 and provide a notification of an event through the main display area 132 or the sub display area 133, para. 0062); 
[[obtaining, at the mobile terminal during the display of the current interface on the first display screen, information of a second application, wherein the second application is installed on the mobile terminal; and 
displaying, on the second display screen of the mobile terminal, the information of the second application]]. 
Choi fails to explicitly disclose:
[[obtaining, at the mobile terminal during the display of the current interface on the first display screen, information of a second application, wherein the second application is installed on the mobile terminal; and 
displaying, on the second display screen of the mobile terminal, the information of the second application]].
Coverstone discloses:
obtaining, at the mobile terminal during the display of the current interface on the first display screen, information of a second application, (see, Fig. 1A, and detailed description, including, The lights 160 can also form, be a part of, and/or illuminate another screen 132 or an extension of the main screen along an edge 130 (e.g., a e.g., messages or posts from mobile applications or websites such as Facebook, Twitter, Snapchat, Instagram, etc.), etc. para. 0064); and 
displaying, on the second display screen of the mobile terminal, the information of the second application (see, as above, can be configured to scroll information relating to news, sports, live or recorded events or movies, stocks, weather, calendar events, text messages, alerts, email, social media messages (e.g., messages or posts from mobile applications or websites such as Facebook, Twitter, Snapchat, Instagram, etc.), etc. para. 0064).
It would have been obvious to one having ordinary skill in the art, and possessing the teaching of Choi, and Coverstone, before the effective filing date of the invention, to combine the features of Coverstone within the system of Choi, that relate to information of a second application, presented on a second screen of the device.  Choi displays a device with both a primary and a secondary screen, and Choi’s system manages the two screen either collectively or independently.  
Given the system of Coverstone, and as disclosed in the description, the information on the second application, and displayed on the secondary screen 130, may include the scrolling information of messages, email, and social media messages, or websites that may include Facebook, for example.  These applications/functions may be 

	With regard to claim 2, although Choi fails to explicitly disclose, Coverstone discloses:
2. 	The method according to claim 1, wherein obtaining, at the mobile terminal, the information of the second application comprises: 
 	obtaining, at the mobile terminal, an application identification of the second application running in background of the mobile terminal (see, Fig. 6 and Fig. 7, and detailed description, including, the home page 700 includes icons or hyperlinks to open, for example, a phone page, a messages page, an email page, a notifications-for-applications page, a lighting-for-contacts page, a battery page, a lighting page, a back design page, and a settings page, para. 0084); and 
 	obtaining, at the mobile terminal, status information of the second application according to the application identification of the second application, wherein the information of the second application comprises the status information of the second application (see, Fig. 7, and detailed description, including, a brightness (e.g., via a brightness slider 710) of a display and/or a volume for a speaker for the mobile device cover 100 and/or the host mobile device 110, para. 0085). 
It would have been obvious to one having ordinary skill in the art, and possessing the teaching of Choi, and Coverstone, before the effective filing date of the invention, to combine the features of Coverstone within the system of Choi, that relate to information of a second application, presented on a second screen of the device.  Choi displays a 
Given the system of Coverstone, and as disclosed in the description, the information on the second application, and displayed on the secondary screen 130, may include the scrolling information of messages, email, and social media messages, or websites that may include Facebook, for example.  These applications/functions may be displayable and managed separate from the active display on the primary screen, or main display 162.

	With regard to claim 3, although Choi fails to explicitly disclose, Coverstone discloses:
3. 	The method according to claim 1, wherein obtaining, at the mobile terminal, information of the second application comprises: 
 	receiving, at the mobile terminal, notification information of the second application sent by a server corresponding to the second application, wherein the information of the second application comprises the notification information of the second application (see, Fig. 1A, and detailed description, including, the edge 130 can be segmented or partitioned so that the right edge portion is reserved for a first subject (e.g., stocks), the left edge portion is reserved for a second subject (e.g., sports), the bottom edge portion is reserved for a third subject (e.g., email), para. 0065). 
It would have been obvious to one having ordinary skill in the art, and possessing the teaching of Choi, and Coverstone, before the effective filing date of the invention, to combine the features of Coverstone within the system of Choi, that relate to information 
Given the system of Coverstone, and as disclosed in the description, the information on the second application, and displayed on the secondary screen 130, may include the scrolling information of messages, email, and social media messages, or websites that may include Facebook, for example.  These applications/functions may be displayable and managed separate from the active display on the primary screen, or main display 162.

 	With regard to claim 4, although Choi fails to explicitly disclose, Coverstone discloses:
4. 	The method according to claim 3, further comprising: 
 	displaying, on the mobile terminal, at least one reply content corresponding to the notification information of the second application on the second display screen, wherein the at least one reply content comprising at least one of a text content and an emoji (see, detailed description, including, The active mobile device cover may also light in a distinct or random pattern such as, for example, any arrangement, sequence, etc. using lights in which different colors, brightness, intensities, etc. form shapes, images, icons, emoji’s, text, alphanumeric text, video, messages, notifications, etc. that are either static or moving (e.g., animated), for example, para. 0055); and 
 	sending, from the mobile terminal, the at least one reply content to the server when a reply content is triggered (see, detailed description, including, a distinct pattern and with for example, contact’s phone or email, involving an implicit server, para. 0055), or 
 	displaying, on the mobile terminal, at least one operation button corresponding to the notification information of the second application on the second display screen (see, detailed description, including, the mobile device cover 100 and the host mobile device 110 can be controlled via inputs (e.g., buttons, touch-sensitive screens, capacitive touch, sliders, graphical elements on graphical user interfaces, etc.) para. 0059); and
 	performing, at the mobile terminal, an operation instruction corresponding to the at least one operation button when an operation button is triggered (see, as above, the mobile device cover 100 and the host mobile device 110 can be controlled via inputs (e.g., buttons, touch-sensitive screens, capacitive touch, sliders, graphical elements on graphical user interfaces, etc.) para. 0059). 
 	It would have been obvious to one having ordinary skill in the art, and possessing the teaching of Choi, and Coverstone, before the effective filing date of the invention, to combine the features of Coverstone within the system of Choi, that relate to information of a second application, presented on a second screen of the device.  Choi displays a device with both a primary and a secondary screen, and Choi’s system manages the two screen either collectively or independently.  


 	With regard to claim 13, claim 13 (a device claim) (with the addition of a processor (Choi, Fig. 1, and para. 0034, and a memory, para. 0034) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.
	With regard to claim 14, claim 14 (a device claim) recites substantially similar limitations to claim 2 (a method claim) and is therefore rejected using the same art and rationale set forth above.
	With regard to claim 15, claim 15 (a device claim) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above. 
 	With regard to claim 16, claim 16 (a device claim) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth above.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0225346 A1 to Choi in view of U.S. Patent Application Publication No. 2019/0342442 A1 to Coverstone (filing date May 7, 2018) and further in view of U.S. Patent Application Publication No. 2014/0300533 A1 to Cho et al. (hereinafter Cho).
	With regards to claim 6, neither Choi nor Coverstone, individually or in combination explicitly disclose:
6.  	The method according to claim 1, wherein displaying, on the second display screen of the mobile terminal, the information of the second application comprises: 	displaying, on the mobile terminal, the information of the second application at a specified position on the second display screen based on a screen status of the first display screen 
	Cho discloses: displaying, on the mobile terminal, the information of the second application at a specified position on the second display screen based on a screen status of the first display screen (see, Fig. 2, and detailed description, including, a state that a front of the portable device is laid in a manner of facing downwards or a display area positioned in the front of the portable device is not facing the user can be defined as a second state of the portable device. The portable device may be able to temporarily maintain the first display area 12 as an inactive state in the second state. The portable device may be able to display the content of the notification using the second display area 13, para. 0035).
	It would have been obvious to one having ordinary skill in the art, and possessing the teaching of Choi, and Coverstone, and Cho before the effective filing date of the 
 	Cho discusses the second or secondary screen operating when the device with a sensor-based signal, interprets its position as being face-down.  As being face-down and the primary display not visible, a message is presented to the second or secondary display.  Cho’s discrete displays are managed independently, but in a coordinated fashion when the primary display is face-down, and not visible.
 	Given the system of Cho, and as disclosed in the description, it would cooperate with the dependent and independent display operations of Choi and Coverstone with the information on the second application, and displayed on the secondary screen 130, may include the scrolling information of messages, email, and social media messages, or websites that may include Facebook, for example.  These applications/functions may be displayable and managed separate from the active display on the primary screen, or main display 162.
	With regard to claim 18, claim 18 (a device claim) recites substantially similar limitations to claim 6 (a method claim) and is therefore rejected using the same art and rationale set forth above.

Allowable Subject Matter
Claims 5, 7-12, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

For convenience:
5. 	The method according to claim 1, wherein the mobile terminal further comprises: 
	a third display screen, wherein the third display screen is disposed on a second side surface of the housing, and wherein the second side surface is in a location different from the first side surface, and wherein the method further comprises: 
 		determining, at the mobile terminal before displaying the information of the second application on the second display screen of the mobile terminal, a first holding status in which the mobile terminal is held at a current time, and either 
 		selecting, at the mobile terminal, the second display screen corresponding to the first holding status from the second display screen and the third display screen according to the first holding status; 
 		selecting, at the mobile terminal, the second display screen set in advance from the second display screen and the third display screen; or 
 		selecting, at the mobile terminal, the second display screen corresponding to the second application from the second display screen and the third display screen. 

7. 	The method according to claim 6, wherein displaying, on the mobile terminal, the information of the second application at the specified position on the second display screen based on the screen status of the first display screen comprises: 
displaying, on the mobile terminal, the information of the second application on a central portion of the second display screen, when the screen status of the first display 
displaying, on the mobile terminal, the information of the second application on a left half portion of the second display screen, when the screen status of the first display screen comprises a horizontal screen status and the second display screen is located on an upper side surface of the housing. 

8. 	The method according to claim 1, further comprising either: 
displaying, on the mobile terminal, the information of the second application on the second display screen of the mobile terminal when the information of the second application comprises status information and the second application comprises an application in a first white list, wherein the first white list comprises an application identification of the application information displayed on the second display screen; or 	displaying, on the second display screen of the mobile terminal, the information of the second application when the information of the second application comprises notification information and when a sender corresponding to the notification information comprises a user in a second white list, wherein the second white list comprises a user identification of the sender of the notification information displayed on the second display screen. 

9. 	The method according to claim 1, wherein the mobile terminal further comprises: 	a third display screen, wherein the third display screen is disposed on a second side surface of the housing, and wherein the second side surface is in a location 
 		displaying, on the third display screen of the mobile terminal, the information of the third application. 

10. 	The method according to claim 9, wherein when a priority of the second display screen is greater than a priority of the third display screen, and wherein a priority of the second application is greater than a priority of the third application. 

11. 	The method according to claim 2, further comprising: 
displaying, on the mobile terminal, a first status interface on an upper layer of the current interface when receiving a viewing instruction of the status information of the second application, wherein the first status interface comprises an interface corresponding to the status information of the second application. 

12. 	The method according to claim 11, wherein an interface for entering into the second application is provided on the first status interface, and wherein the method further comprises: 
switching, at the mobile terminal when the interface for entering into the second application is triggered, the first display screen from the current interface to an application interface of the second application. 

17.  	The mobile terminal according to claim 13, wherein the one or more processors are further configured to: 
 	determine, before displaying the information of the second application on the second display screen of the mobile terminal, a first holding status in which the mobile terminal is held at a current time, wherein the mobile terminal further comprises a third display screen disposed on a second side surface of the housing, and wherein the second side surface is in a location different from the first side surface; and either 
 	select the second display screen corresponding to the first holding status from the second display screen and the third display screen according to the first holding status; 
 	select the second display screen set in advance from the second display screen and the third display screen; or 
 	select the second display screen corresponding to the second application from the second display screen and the third display screen. 

19.  	The mobile terminal according to claim 18, wherein the one or more processors are configured to: 
 	instruct the second display screen to display the information of the second application on a central portion of the second display screen, when the screen status of the first display screen comprises a vertical screen status and the second display screen is located on a left side surface of the housing of the mobile terminal; and 	instruct the second display screen to display the information of the second 


	A sampling of the prior art made of record and not relied upon and considered pertinent to Applicant’s disclosure includes the following:
	US 10736042 B2 to Lee; Jong Moo et al. – discusses an electronic device is provided. The electronic device includes a housing including a front surface and a rear surface, a display, a communication circuit, at least one processor, and a memory. The memory stores instructions which, when executed, cause the at least one processor to receive a signal from outside of the electronic device using the communication circuit, in response to receiving the signal, display a user interface on an elongated region that extends along at least one edge region of the display, and display at least one content corresponding to the signal, while displaying the user interface or after displaying the user interface.
	US 10620690 B2 to Lee; Eunhye et al. – discusses one object of the present invention is to provide a mobile terminal and controlling method thereof, by which information of a specific application can be displayed on a partial region activated in response to a display-off command while a display unit is operating in Always-on-Display mode.
	US 10114519 B2 to Silvis; Jason Glenn et al. – discusses presenting contextual content corresponding to interactions associated with microenvironments of user interfaces is described. In an example, the contextual content can be presented via a user interface that includes a plurality of regions. Each region can have localized functionalities that are distinct from, but related to, a global functionality of the user interface. Each region can include one or more elements. The techniques described herein include receiving input indicating an interaction with an element associated with a region
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        3-24-2021